Exhibit 10.15

 

LOGO [g893167ex10_15pg01.jpg]

December 2, 2014

Tim Lutz

3272 Cherryridge Drive

North Bend, OH 45052

Dear Tim:

It is a pleasure to extend our offer of employment as Chief Accounting Officer
with Multi-Color Corporation. We believe your background, education, and
experience has prepared you well to become an excellent addition to our team.

The following outlines the details of your employment offer:

 

1. Salary: Base pay of $9,423.08 bi-weekly, which when annualized is equivalent
to $245,000.00 per year.

 

2. Incentive Compensation: You will be eligible to participate in the annual
Management Incentive Compensation Program, subject to the terms and conditions
as specified by the plan. The incentive compensation program is based on meeting
certain financial targets as established by the company on an annual basis. Your
bonus target, as a percent of salary, will be of 30.0%, with a bonus range
between 15.0% and 45.0% of salary. If financial targets are met between the
minimum, target and maximum brackets, the payout is calculated on a prorated
basis between the two brackets that apply.

 

3. Start Date: Your starting date will be negotiated upon your acceptance of
this offer.

 

4. Benefits: You will be eligible for the following benefits, as described in
the enclosed brochure:

 

  •   Multi-Color Corporation 401(k) Plan: Participation begins on the first day
of the month following 30 days of employment. The Multi-Color 401(K) Plan
includes a Company match of 50% of the first 6% of your contribution.

 

  •   Healthcare: Participation in the medical, dental, and vision programs on
the first day of the month 30 days of employment.

 

  •   Life and Disability Insurances: Participation in the short term and long
term disability programs following 30 days of employment.

 

Initials: 

/s/ TL

 

4053 Clough Woods Drive | Batavia, OH 45103| 513-381-1480



--------------------------------------------------------------------------------

Tim Lutz

Page 2

December 2, 2014

 

5. Car Allowance: Multi-Color will provide a car allowance in accordance with
the Executive Automobile Allowance Plan in the amount of $230.77 per pay period,
which when annualized is $6,000.00 per year, less applicable legally required
deductions.

 

6. Cobra: If necessary, we will reimburse you for the cost of COBRA benefits, up
to a maximum of $1,500.00. COBRA benefits will allow you to continue your
current group health plan until you are eligible to participate in the
Multi-Color Corporation group health insurance plan.

 

7. Stock Options: At the discretion of the Compensation Committee of the Board
of Directors, during the annual award period, you may be eligible to receive
option grants based on your performance and available options.

 

8. Vacation: Effective with Fiscal Year 2016 (April 1, 2015 – March 31, 2016)
you will be eligible for 120 hours (three weeks’) vacation. Vacation hour
progression will then follow the Multi-Color Corporation Vacation Policy.

This letter provides an overview of certain Multi-Color Corporation benefits.
Your salary and benefits package is subject to change during your employment. A
Human Resources representative will discuss your benefits in detail and provide
an orientation to Multi-Color Corporation.

Your employment will be contingent upon acceptance of this offer, as well as:

 

  •   successful completion of a physical, drug screening and background check
to be scheduled as soon as possible after acceptance of this offer;

 

  •   the execution of a Confidentiality/Non-compete/Non-solicitation Agreement.
Your initial employment and continued employment is contingent on executing and
adhering to the terms of the Agreement. A copy is enclosed for your review; and,

 

  •   presentation of documents that supports your eligibility to be employed in
the United States for I-9 purposes.

Please indicate your acceptance of this offer by signing in the space below and
returning to Lesha Spahr, VP Global Human Resources, by Thursday, December 4,
2014. Upon acceptance of this offer, you will also need to complete the enclosed
Employment Application and Consent and Disclosure Statement. These two documents
should be returned to human resources as well.

 

Initials: 

/s/ TL

 

4053 Clough Woods Drive | Batavia, OH 45103| 513-381-1480



--------------------------------------------------------------------------------

Tim Lutz

Page 3

December 2, 2014

 

Tim, I am confident you will make an outstanding addition to our team. I hope
you find this offer acceptable and I look forward to you joining the Multi-Color
team. Please let me know if you have any questions.

 

Sincerely, /s/ Sharon Birkett Sharon Birkett Vice President, Chief Financial
Officer Enclosures

 

Initials: 

/s/ TL

 

4053 Clough Woods Drive | Batavia, OH 45103| 513-381-1480



--------------------------------------------------------------------------------

Tim Lutz

Page 4

December 2, 2014

 

I agree with the terms of employment and accept the position as offered. In
accepting employment with Multi-Color Corporation, you acknowledge that
employment will be at-will. Either party may terminate the employment
relationship at-will, with or without notice, for any reason.

 

Acceptance:

/s/ Tim P. Lutz

Signature

12/3/14

Date

 

4053 Clough Woods Drive | Batavia, OH 45103| 513-381-1480